Citation Nr: 1111662	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  05-16 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for plantar warts and tender plantar callosities of the right foot, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for plantar warts and tender plantar callosities of the left foot, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  The Veteran's plantar warts and tender plantar callosities of the right foot are manifested by pain and a need to regularly have calluses trimmed by a physician, but are not shown to amount to a loss of use of the foot, and therefore are characterized as a moderately severe disability of the foot, but not a severe disability.

2.  The Veteran's plantar warts and tender plantar callosities of the left foot are manifested by pain and a need to regularly have calluses trimmed by a physician, but are not shown to amount to a loss of use of the foot, and therefore are characterized as a moderately severe disability of the foot, but not a severe disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for plantar warts and tender plantar callosities of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, 4.118, Diagnostic Codes 7819-5284 (2010).

2.  The criteria for a disability rating in excess of 20 percent for plantar warts and tender plantar callosities of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, 4.118, Diagnostic Codes 7819-5284 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in December 2003, March 2009, and June 2009.  While not all of these letters were provided to the Veteran before the rating decision on appeal was issued, the issues were all readjudicated by way of the March 2010 Supplemental Statement of the Case (SSOC), and the Veteran given ample opportunity to respond.  As such, the Board finds no prejudice to the Veteran as a result of the untimely notice.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) Therefore, the Board finds that the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.

The Veteran contends that the current evaluations assigned to the service-connected residuals of plantar warts and tender plantar callosities, of both the right and left foot, do not accurately reflect the severity of disability manifested for each foot.  He maintains that the symptomatology he experiences warrants a higher evaluation.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses, proportionate to the severity of these several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  In other words, the Board recognizes the potential for "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. 
38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Veteran's right and left foot disabilities are currently rated under Diagnostic Code 7819-5284.  The hyphenated diagnostic code in this case indicates that the skin disorder, under Diagnostic Code 7819, is the service-connected disorder and that the foot injury, under Diagnostic Code 5284, is the residual condition.

Under Diagnostic Code 5284, the presently assigned 20 percent rating represents moderately severe residuals of foot injuries.  For an increase to 30 percent, the evidence must show that the Veteran's foot injury residuals are severe.  Terms such as 'mild,' 'slight,' 'moderate,' and 'severe,' are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Cognizant that there are multiple disabilities that effect the Veteran's feet, the Board finds that it would be useful for the examiner to report complaints and clinical findings pertaining to the Veteran's service connected disabilities in detail and specify which complaints and clinical findings are due to other nonservice connected pathology, and to provide an opinion, for each foot, regarding whether the disability is moderate, moderately severe, severe, or whether there is actual loss of use.  

Based on the reasoning that follows, the evidence establishes that the Veteran's service-connected disability picture does not more nearly approximate the criteria for an evaluation in excess of 20 percent for each foot under the applicable Diagnostic Codes during any period of time at issue in this appeal.

The Veteran filed his increased rating claim in November 2003.  Outpatient records around the time of his claim show that he was in treatment for his feet, which were noted as painful, and which were prescribed insoles for treatment.  See VA outpatient records dated in September, October and November 2003.  The Board observes that the Veteran's December 2004 Notice of Disagreement (NOD) includes a discussion of residuals of diabetes, but that diabetes is not a service related condition.  As such, diabetic foot treatment will not be considered as part of the Veteran's service-connected disability treatment.

The Veteran was afforded his first VA examination during the course of this appeal in December 2005.  The VA examiner noted that the Veteran's left and right foot callosities and warts are manifested by pain and swelling at rest, and pain, weakness and swelling, while walking.  Physical examination revealed the existence of plantar warts, with exfoliation, crusting, induration, and abnormal texture.  However, this examiner was noted to be unaware of the Veteran's history of diabetes.  As such, a new examination was ordered to examine the Veteran's feet and determine the symptoms attributable to the service-connected disability versus the non-service-connected diabetes.

In October 2006, the Veteran was again examined.  The examiner noted that the Veteran has mild diabetic neuropathy, but that his foot symptoms are related to his service-connected disability, rather than to his diabetes or to any peripheral vascular disease.  Physical examination at this time revealed no joint deformity, deviation, inflammation or discoloration.  The right foot had a callous and a wart present on the plantar surface, which were tender to the touch.  The left foot had two minimally tender calluses, and no warts.  The Veteran did exhibit difficulty walking, but this was due to a recent stroke, rather than due to his service-connected foot disabilities.

After this examination, outpatient records continued to show treatment related to painful feet and painful calluses.  See September 2007 and November 2008 VA outpatient clinical records.  He also reported swelling in March 2009.  The Veteran consistently described his symptoms to include painful feet and the need for relatively regular trimming of his calluses at his June 2009 BVA hearing.  Following the hearing, the Board remanded this matter to afford the Veteran a current VA examination.

In December 2009, the Veteran again reported to a VA examiner that his feet constantly ache, and are weak, with occasional swelling, heat and redness.  He also reported that his feet fatigue easily.  Current treatment continues to be callous trimming every few months by his VA outpatient doctor.  Physical examination revealed no joint deformity, deviation, inflammation, or discoloration.  Calluses were present on both feet at this time, and noted as tender to touch, which was evidenced by guarding when the examiner touched the foot.  The Veteran's altered gait was noted as secondary to his stroke residuals, rather than to his service-connected foot disabilities.  The examiner went on to opine that the Veteran's pain is due to his bilateral plantar warts and calluses, and the examiner characterized these as "moderately severe," based upon the fact that they are tender, they build up, and they become more painful as time passes.  The examiner seemed to indicate that the condition is not noted as more disabling than "moderately severe," because there is "no evidence of loss of use of the" feet.

It was following this most recent examination that VA increased the Veteran's left and right foot disabilities to 20 percent, effective the date of his November 2003 claim for an increased evaluation.  Again, under Diagnostic Code 5284, the evidence must show that the foot disabilities are "severe" in order for a 30 percent rating to be warranted.  The Veteran's representative submitted a statement in February 2011 suggesting that the December 2009 examiner's characterization of the disabilities as "moderately severe" should be deemed a characterization as "severe," because "the examiner utilizes the word 'moderately' as a modifier for the word 'severe'."  

The Board, however, notes that the rating criteria do not provide only ratings for "moderate" and ratings for "severe," but that there is a rating specifically for a foot injury disability that is deemed "moderately severe."  As such, the Board cannot agree that any use of the term "moderately severe" by the examiner should be deemed an effort to actually describe the disability as severe.  However, the Board recognizes that the examiner did explain that the disability was deemed "moderately severe" because the Veteran shows no loss of use of his feet due to the service connected plantar calluses and plantar warts.

The Board finds no evidence in the record, throughout the course of the Veteran's appeal, to provide a basis for the award of an increased rating in this case.  The symptoms are consistently described throughout the record, and are deemed moderately severe, but not severe in that there is no actual loss of use of either the right or left foot as a result of the service-connected disabilities.  An increased rating is simply not warranted.

Additional Diagnostic Codes are for consideration when rating disabilities of the feet.  The Board has reviewed the record in full and, based upon the evidence discussed above, has determined that the service connected residuals of plantar warts and callosities do not equate to spurs or other new growths of bone, such that a rating under Diagnostic Code 5015 is not warranted.  There is also no evidence of flatfoot, weak foot, claw foot, metatarsalgia, hallux valgus, hammer toe, or malunion of the tarsal or metatarsal bones.  As such, ratings under Diagnostic Code 5276 through 5283 are not appropriate.

Because, for the reasons discussed above, the severity of the Veteran's right and left foot disabilities is shown in the record to have been constant throughout the course of his appeal, the Board finds that there is no basis for staged ratings. 

Finally, the Veteran's right and left foot disabilities do not warrant referral for extra-schedular consideration at this point in time.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that no such referral is warranted in this case, as the rating criteria adequately contemplate each of the manifestations of the Veteran's right and left foot disabilities, discussed above.  Thus, referral for consideration of an extraschedular rating is not warranted.

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990) Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  There is simply no basis upon which to grant the Veteran's claims.



ORDER

An evaluation in excess of 20 percent for plantar warts and tender plantar callosities of the right foot is denied.

An evaluation in excess of 20 percent for plantar warts and tender plantar callosities of the left foot is denied.



____________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


